Exhibit 10.1

 

 

 

INCREMENTAL ASSUMPTION AND REFINANCING FACILITY AGREEMENT

dated as of May 14, 2015

relating to the

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 4, 2014,

among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

THE SUBSIDIARIES OF TRANSDIGM INC. FROM TIME TO TIME PARTY THERETO,

THE LENDERS PARTY THERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

UBS SECURITIES LLC,

BARCLAYS BANK PLC,

RBC CAPITAL MARKETS,

HSBC SECURITIES (USA) INC.

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Bookrunners

and

PNC CAPITAL MARKETS LLC,

as

Manager

 

 

 



--------------------------------------------------------------------------------

INCREMENTAL ASSUMPTION AND REFINANCING FACILITY AGREEMENT dated as of May 14,
2015 (this “Agreement”), to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 4, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among TRANSDIGM INC., a Delaware
corporation (the “Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware
corporation (“Holdings”), each subsidiary of the Borrower from time to time
party thereto, the lenders party thereto (the “Existing Lenders”), and CREDIT
SUISSE AG, as administrative agent and collateral agent for the Lenders (in such
capacities, the “Agent”).

A. The Borrower has requested that on the 2015 Effective Date (as defined below)
the Persons set forth on Schedule I hereto (the “Tranche E Term Lenders”) make
term loans in an aggregate principal amount of $1,040,000,000 (the “Tranche E
Term Loans”) to the Borrower.

B. The Tranche E Term Lenders are willing to make the Tranche E Term Loans to
the Borrower on the 2015 Effective Date on the terms and subject to the
conditions set forth herein and in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Credit Agreement. The rules of interpretation set forth in Section 1.03 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
As used herein, the term “2015 Transactions” means, collectively, (a) the
execution, delivery and performance by each Loan Party of this Agreement,
(b) the Borrowing of the Tranche E Term Loans hereunder and the use of the
proceeds thereof in accordance with the terms of the Credit Agreement and this
Agreement, (c) the issuance by the Borrower of its 6.50% senior subordinated
notes due 2025 in an initial aggregate principal amount of $450,000,000 and the
use of the proceeds thereof, (d) the repayment in full of the outstanding
Tranche B Term Loans, together with all accrued interest thereon (the “Tranche B
Refinancing”), (e) the consummation of the acquisition by the Borrower of the
certain assets of Pexco LLC pursuant to the Asset Purchase Agreement, dated as
of April 30, 2015, by and among Pexco LLC, All-West Plastics, Incorporated, and
the Borrower (the “Acquisition”) and (f) the payment of fees and expenses
incurred in connection with the foregoing (the “Transaction Costs”).

SECTION 2. Term Loan Commitments. (a) Each Tranche E Term Lender hereby agrees,
severally and not jointly, on the terms set forth herein and in the Credit
Agreement and subject to the conditions set forth herein, to make Tranche E Term
Loans to the Borrower on the 2015 Effective Date in an aggregate principal
amount not to



--------------------------------------------------------------------------------

exceed the amount set forth opposite such Tranche E Term Lender’s name on
Schedule I hereto. Amounts borrowed under this Section 2(a) and repaid or
prepaid may not be reborrowed.

(b) The Incremental Term Loan Maturity Date for the Tranche E Term Loans shall
be May 14, 2022 and, for purposes of Section 2.08(b) of the Credit Agreement,
the Tranche E Term Loans shall amortize as provided in Schedule II hereto.
Unless the context shall otherwise require, the Tranche E Term Loans shall
constitute “Incremental Term Loans” and, solely with respect to the Tranche C
Term Loans and the Tranche D Term Loans, “Other Term Loans”, and the Tranche E
Term Lenders shall constitute “Incremental Term Lenders” and “Lenders”, in each
case for all purposes of the Credit Agreement and the other Loan Documents;
provided, however, that $497,589,824.39 aggregate principal of Tranche E Term
Loans (such amount being the amount incurred to effect the Tranche B
Refinancing) (the “Refinancing Tranche B Term Loans”) shall be deemed to be
Refinancing Term Loans and shall not reduce the Incremental Amount; provided,
further, however that the Refinancing Tranche B Term Loans shall have the same
terms as the Tranche E Term Loans.

(c) The proceeds of the Tranche E Term Loans shall be used solely (i) to finance
the Acquisition and the Tranche B Refinancing and to pay the Transaction Costs
and (ii) for general corporate purposes of the Borrower and its Subsidiaries,
including, without limitation, Permitted Acquisitions.

(d) Unless previously terminated, the commitments of the Tranche E Term Lenders
pursuant to Section 2(a) shall terminate upon the making of the Tranche E Term
Loans on the 2015 Effective Date.

(e) With respect to the Refinancing Tranche B Term Loans, the initial Interest
Period applicable thereto shall be the Interest Period set forth in the notice
of borrowing delivered on the 2015 Effective Date pursuant to Section 4(f) of
this Agreement.

SECTION 3. Amendments to Credit Agreement. (a) Section 1.01 of the Credit
Agreement is hereby amended by inserting the following definitions in proper
alphabetical order therein:

“2015 Effective Date” has the meaning assigned to such term in Incremental
Assumption Agreement No. 1.

“Incremental Assumption Agreement No. 1” means the Incremental Assumption and
Refinancing Facility Agreement dated as of May 14, 2015, relating to this
Agreement.

“Tranche E Term Loan Commitments” means the Term Loan Commitments in an
aggregate amount of $1,040,000,000 established pursuant to Incremental
Assumption Agreement No. 1.



--------------------------------------------------------------------------------

“Tranche E Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 2(a) of Incremental Assumption Agreement No. 1.

(b) The definition of “Adjusted LIBO Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing the words “(other than Other
Term Loans)” therein with the words “(other than Other Term Loans to the extent
expressly provided in the related Incremental Term Loan Assumption Agreement)”.

(c) The definition of the term “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is hereby amended by inserting the words “and Tranche E
Term Loans,” immediately after the words “Tranche B Term Loans” in clause
(b) thereof.

(d) The definition of the term “Class” set forth in Section 1.01 of the Credit
Agreement is hereby amended by (i) inserting the words “Tranche E Term Loans,”
immediately after the words “Tranche D Term Loans,” therein and (ii) inserting
the words “a Tranche E Commitment,” immediately after the words “Tranche D Term
Loan Commitment,” therein.

(e) The definition of the term “Commitment” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the words “, Tranche E Term Loan
Commitment” immediately after the words “Tranche D Term Loan Commitment” in
clause (a) thereof.

(f) The definition of the term “Term Loans” set forth in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the word “and” in the first
sentence thereof and substituting a comma therefor and (ii) inserting
immediately after the words “Tranche D Term Loans” therein the words the
“Tranche E Term Loans”.

(g) Section 2.09(d)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(i) prior to the date that is six months after the 2015 Effective Date, in the
case of the Tranche E Term Loans or”

SECTION 4. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligations of the Tranche E Term Lenders to make the Tranche
E Term Loans shall be subject to the satisfaction or waiver of the following
conditions precedent (the date on which such conditions precedent are so
satisfied or waived, the “2015 Effective Date”):

(a) the Agent shall have received counterparts of this Agreement that, when
taken together, bear the signatures of (i) the Borrower, Holdings and the
Subsidiaries of the Borrower party to the Credit Agreement on the date hereof,
(ii) the Agent and (iii) the Tranche E Term Lenders;



--------------------------------------------------------------------------------

(b) at the time of and immediately after giving effect to the making of the
Tranche E Term Loans and the application of the proceeds thereof, each of the
conditions set forth in Section 4.01(b) and Section 4.01(c) of the Credit
Agreement shall be satisfied; provided that, for purposes of the condition set
forth in Section 4.01(b), the words “Second Restatement Date” set forth in
Section 3.13(a) of the Credit Agreement shall be deemed to be “2015 Effective
Date” in each place they appear therein, the words “Second Restatement
Transactions” in Section 3.13(a) of the Credit Agreement shall be deemed to be
“2015 Transactions”, and the parenthetical in Section 3.13(a) of the Credit
Agreement shall be disregarded;

(c) the Consolidated Net Leverage Ratio and the Consolidated Secured Net Debt
Ratio, in each case determined as of the 2015 Effective Date after giving effect
to the 2015 Transactions, including the making of the Tranche E Term Loans and
the application of the proceeds thereof, shall be no greater than 7.25 to 1.00
and 4.25 to 1.00, respectively;

(d) the Agent shall have received a certificate dated as of the 2015 Effective
Date and executed by a Financial Officer of the Borrower with respect to the
conditions set forth in paragraphs (b) and (c) above;

(e) the Acquisition shall have been consummated or shall be consummated
substantially concurrently with the making of the Tranche E Term Loans;

(f) the Agent shall have received a notice of borrowing in accordance with
Section 2.03, Section 2.24(a) and 2.26(a) of the Credit Agreement;

(g) the Agent shall have received a solvency certificate in form and substance
reasonably satisfactory to the Agent to the effect that Holdings and its
Subsidiaries, on a consolidated basis after giving effect to the 2015
Transactions, are solvent (within the meaning of Section 3.13 of the Credit
Agreement);

(h) the Agent shall have received legal opinions, board resolutions and other
closing certificates consistent with those delivered on the Second Restatement
Date;

(i) the Agent shall have received, at least one Business Day prior to the 2015
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, that has been reasonably
requested by the Agent or any Tranche E Term Lender at least three Business Days
prior to the 2015 Effective Date; and

(j) the Agent shall have received all fees and reimbursement of all expenses
separately agreed in writing by the Borrower and the arrangers of the Tranche E
Term Loans or required by Section 9.03 of the Credit Agreement or by any other
Loan Document to be reimbursed by the Borrower on the 2015 Effective Date in
connection with this Agreement and the transactions contemplated hereby to the
extent invoiced at least one Business Day prior to the 2015 Effective Date.



--------------------------------------------------------------------------------

The Agent shall notify the Borrower and the Lenders of the 2015 Effective Date,
and such notice shall be conclusive and binding.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings and the Borrower represent and warrant to
each of the Lenders (including the Tranche E Term Lenders) and the Agent that
(a) this Agreement has been duly authorized, executed and delivered by Holdings,
the Borrower and the Subsidiaries of the Borrower party hereto, and this
Agreement constitutes a legal, valid and binding obligation of Holdings, the
Borrower and the Subsidiaries of the Borrower party hereto, subject to
applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and to
general principles of equity; (b) after giving effect to this Agreement, the
representations and warranties set forth in Article III of the Credit Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the 2015 Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects on and as of such earlier date; provided that,
(i) in each case, such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof and (ii) for purposes of the representation in
Section 3.13(a) of the Credit Agreement, the words “Second Restatement Date” in
each place set forth therein shall be deemed to be “2015 Effective Date”, the
words “Second Restatement Transactions” shall be deemed to be “2015
Transactions” and the parenthetical in Section 3.13(a) of the Credit Agreement
shall be disregarded and (c) as of the 2015 Effective Date, after giving effect
to this Agreement, no Default or Event of Default has occurred and is continuing
or would reasonably be expected to result from the borrowing of the Tranche E
Term Loans and the use of the proceeds thereof.

SECTION 6. Certain Post-Effectiveness Collateral Obligations. The Borrower shall
deliver to the Agent each of the documents, and take each of the actions,
specified in Schedule III hereto.

SECTION 7. Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the 2015 Effective Date, any reference to the Credit
Agreement in any Loan Document, and the terms “this Agreement”, “herein”,
“hereunder”, “hereto”, “hereof” and words of similar import in the Credit
Agreement, shall, unless the context otherwise requires, mean the Credit
Agreement as modified hereby. This Agreement shall constitute a “Loan



--------------------------------------------------------------------------------

Document”, an “Incremental Term Loan Assumption Agreement” and a “Refinancing
Facility Agreement”, in each case for all purposes of the Credit Agreement and
the other Loan Documents.

SECTION 8. Acknowledgement and Consent. Each Loan Party hereby acknowledges that
it has read this Agreement and consents to the terms hereof and further hereby
affirms, confirms and agrees that (a) notwithstanding the effectiveness of this
Agreement, the obligations of such Loan Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Loan Party is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects, in each case, as
amended hereby; (b) its Guarantee of the Obligations, and the pledge of and/or
grant of a security interest in its assets as Collateral to secure the
Obligations, all as and to the extent provided in the Collateral Documents as
originally executed, shall continue in full force and effect in respect of, and
to secure, the Obligations (including the Tranche E Term Loans); and (c) all the
representations and warranties made by or relating to it contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the 2015 Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representation and warranty that already is qualified or
modified by materiality in the text thereof.

SECTION 9. FATCA Treatment; Tax Forms. (a) For purposes of determining
withholding Taxes imposed under FATCA, from and after 2015 Effective Date, the
Borrower and the Agent shall treat (and the Lenders hereby authorize the Agent
to treat) the Tranche E Term Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(b) The Borrower hereby requests each Foreign Lender to promptly submit duly
completed and signed copies of one or more of forms or certificates described in
Section 2.16(f)(ii)(A), (B), (C), (D), (E), (F) or (G) of the Credit Agreement
and each Foreign Lender agrees that the Borrower’s request is reasonable
pursuant to 2.16(f)(iii)(A)(3) of the Credit Agreement.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 11. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.09 and 9.10 of the Credit Agreement shall apply to this Agreement to the same
extent as if fully set forth herein.



--------------------------------------------------------------------------------

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

TRANSDIGM INC. by

/s/ Sean Maroney

Name: Sean Maroney Title: Treasurer TRANSDIGM GROUP INCORPORATED by

/s/ Sean Maroney

Name: Sean Maroney Title: Treasurer



--------------------------------------------------------------------------------

ACME AEROSPACE, INC.

ADAMS RITE AEROSPACE, INC.

AEROCONTROLEX GROUP, INC.

AEROSONIC LLC

AIRBORNE ACQUISITION, INC.

AIRBORNE GLOBAL, INC.

AIRBORNE HOLDINGS, INC.

AIRBORNE SYSTEMS NA INC.

AIRBORNE SYSTEMS NORTH AMERICA INC.

AIRBORNE SYSTEMS NORTH AMERICA OF CA INC.

AIRBORNE SYSTEMS NORTH AMERICA OF NJ INC.

AMSAFE - C SAFE, INC.

AMSAFE GLOBAL HOLDINGS, INC.

AMSAFE INDUSTRIES, INC.

AMSAFE, INC.

AP GLOBAL ACQUISITION CORP.

AP GLOBAL HOLDINGS, INC.

ARKWIN INDUSTRIES, INC.

AVIATION TECHNOLOGIES, INC.

AVIONIC INSTRUMENTS LLC

AVIONICS SPECIALTIES, INC.

AVTECHTYEE, INC.

BRIDPORT HOLDINGS, INC.

BRIDPORT-AIR CARRIER, INC.

BRUCE AEROSPACE INC.

BRUCE INDUSTRIES, INC.

CDA INTERCORP LLC

CEF INDUSTRIES, LLC

CHAMPION AEROSPACE LLC

DUKES AEROSPACE, INC.

ELECTROMECH TECHNOLOGIES LLC

HARCO LLC

HARTWELL CORPORATION

MALAYSIAN AEROSPACE SERVICES, INC.

MARATHONNORCO AEROSPACE, INC.

MCKECHNIE AEROSPACE DE, INC.

MCKECHNIE AEROSPACE HOLDINGS, INC.

MCKECHNIE AEROSPACE INVESTMENTS, INC.

MCKECHNIE AEROSPACE US LLC

SCHNELLER HOLDINGS LLC

SCHNELLER LLC

SEMCO INSTRUMENTS, INC.

SHIELD RESTRAINT SYSTEMS, INC.



--------------------------------------------------------------------------------

SKURKA AEROSPACE INC.

TELAIR INTERNATIONAL LLC

TELAIR US LLC

TEXAS ROTRONICS, INC.

TRANSICOIL LLC

WHIPPANY ACTUATION SYSTEMS, LLC

by

/s/ Sean Maroney

Name: Sean Maroney Title: Treasurer BRIDPORT ERIE AVIATION, INC. by

/s/ Sean Maroney

Name: Sean Maroney Title: President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Tranche E Term Lender and as Agent
by

/s/ Robert Hetu

Name: Robert Hetu Title: Authorized Signatory by

/s/ Robert Hetu

Name: Robert Hetu Title: Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE I

Tranche E Term Loans

 

Tranche E Term Lender

   Tranche E Term
Loan Amount  

Credit Suisse AG, Cayman Islands Branch

   $ 1,040,000,000      

 

 

 

TOTAL

$ 1,040,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Tranche E Term Loan Amortization

 

DATE

   SCHEDULED TRANCHE E
TERM LOAN REPAYMENTS  

June 30, 2015

   $ 2,475,000   

September 30, 2015

   $ 2,475,000   

December 31, 2015

   $ 2,475,000   

March 31, 2016

   $ 2,475,000   

June 30, 2016

   $ 2,475,000   

September 30, 2016

   $ 2,475,000   

December 31, 2016

   $ 2,475,000   

March 31, 2017

   $ 2,475,000   

June 30, 2017

   $ 2,475,000   

September 30, 2017

   $ 2,475,000   

December 31, 2017

   $ 2,475,000   

March 31, 2018

   $ 2,475,000   

June 30, 2018

   $ 2,475,000   

September 30, 2018

   $ 2,475,000   

December 31, 2018

   $ 2,475,000   

March 31, 2019

   $ 2,475,000   

June 30, 2019

   $ 2,475,000   

September 30, 2019

   $ 2,475,000   

December 31, 2019

   $ 2,475,000   

March 31, 2020

   $ 2,475,000   

June 30, 2020

   $ 2,475,000   

September 30, 2020

   $ 2,475,000   

December 31, 2020

   $ 2,475,000   

March 31, 2021

   $ 2,475,000   

June 30, 2021

   $ 2,475,000   

September 30, 2021

   $ 2,475,000   

December 31, 2021

   $ 2,475,000   

March 31, 2022

   $ 2,475,000   

Tranche E Term Loan Maturity Date

     Remainder   



--------------------------------------------------------------------------------

SCHEDULE III

Post-2015 Effective Date Obligations

 

1. Within 45 days after the 2015 Effective Date (or such later date that the
Agent in its reasonable discretion may permit), the Agent shall have received
the deliverables as required by Section 5.11 of the Credit Agreement with
respect to the following entity:

  a. Pexco Aerospace, Inc.

 

2. Within 90 days after the 2015 Effective Date (or such later date that the
Agent in its reasonable discretion may permit), with respect to the below
described Mortgaged Properties, the Agent shall have received (i) an amendment
to the applicable Existing Mortgage in form and substance reasonably
satisfactory to the Agent, (ii) evidence that a counterpart of such amendment to
the Existing Mortgage has been recorded (or delivered to the appropriate Title
Insurance Company subject to arrangements reasonably satisfactory to the Agent
for recording promptly thereafter in the place necessary, in the Agent’s
reasonable judgment, to create a valid and enforceable first priority Lien in
favor of the Agent for the benefit of itself and the Secured Parties), (iii) a
“date-down” endorsement to the existing Title Insurance Policy, which shall
amend the description therein of the insured Existing Mortgage to include the
amendment of the Existing Mortgage, and otherwise be in form and substance
reasonably satisfactory to the Agent, (iv) a favorable opinion of counsel in the
state in which such parcels of real property are located with respect to the
enforceability of said amendment of the Existing Mortgage and such other
opinions as Agent shall reasonably request, all in form and substance and from
counsel reasonably satisfactory to the Agent and (v) such other information,
documentation, and certifications (including evidence of flood insurance as may
be required by applicable law) as may be reasonably required by the Agent, in
each case with respect to the following Mortgaged Properties:

 

  a. 5000 Triggs Street, Los Angeles, CA 90022

 

  b. 900 South Richfield Road, Placentia, CA 92870

 

  c. 9810 6th Street, Rancho Cucamonga, CA 91730

 

  d. 450 Goolsby Blvd., Deerfield, FL 33442

 

  e. 320 S. Church Street, Addison, IL 60101-3750

 

  f. 2600 South Custer Ave., Wichita, KS 67217

 

  g. 1414 Randolph Avenue, Avenel, NJ 07001

 

  h. 313 Gillett Street, Painesville, OH 44077

 

  i. 4223 Monticello Blvd., South Euclid, OH 44121

 

  j. 1230 Old Norris Road, Liberty, SC 29657

 

  k. 8301 Imperial Drive, Waco, TX 76712

 

  l. 1043 North 47th Ave., Phoenix, AZ 85043-1817

 

  m. 6019 Powdermill Road, Franklin Twp., Kent, OH 44240-7109

 

3.

Within 90 days after the 2015 Effective Date (or such later date that the Agent
in its reasonable discretion may permit), with respect to the property known as
3405 S. 3rd Ave., Union Gap, WA 98903, the Agent shall have received (i) a
Mortgage in form and substance reasonably satisfactory to the Agent granting and
creating a lien on such property, (ii) evidence that such Mortgage has been
recorded (or delivered to the appropriate Title Insurance Company subject to
arrangements reasonably satisfactory to the Agent for recording promptly
thereafter in the place(s) necessary to



--------------------------------------------------------------------------------

create a valid and enforceable first priority Lien in favor of the Agent for the
benefit of itself and the other Secured Parties), (iii) a Title Insurance Policy
naming the Agent as the insured party and otherwise in an amount and in form and
substance reasonably satisfactory to the Agent, together with such endorsements
thereto as the Agent shall reasonably require, (iv) a favorable opinion of local
counsel in the state where the property is located with respect to the
enforceability of said Mortgage and such other opinions as Agent shall
reasonably request, all in form and substance and from counsel reasonably
satisfactory to the Agent and (v) such other information, documentation,
certifications (including evidence of flood insurance as may be required by
applicable law and a survey) as may be reasonably required by the Agent.